Title: From Thomas Jefferson to Schweighauser & Dobrée, 27 June 1788
From: Jefferson, Thomas
To: Schweighauser & Dobrée


          
            
              Gentlemen
            
            Paris June 27. 1788.
          
          In my letter of Feb. 16. I had the honour to inform you that your vouchers, with their verification by Mr. Carnes, were not yet come to hand, and in that of March 3. that I had at length received them, but was in that instant obliged to set out to Holland. Since my return I have been so pressed by other business, that it has been impossible for me to undertake so voluminous a collection of papers till within these few days. I have now gone through them, and am ready to proceed with you to a decision, which I propose to you to have made by way of arbitrators to be named with the joint consent of both parties. I should wish them to be persons having experience and knowlege both in law and commerce, and rather of a neutral nation. Among the refugees from Holland now at Paris, such characters can be found.
          
          If you concur in this mode of settlement, I suppose it will be necessary for you or Mr. Dobrée to come to Paris: that he bring with him full powers to settle this matter finally both as to Puchelberg and Mr. Schweighauser’s representatives; that he produce a main-levée as to our stores and the key of the warehouse to be delivered to the arbitrators and by them to me, if they award in favor of the U.S. so that I may take possession of the stores clear of impediment from the tribunals of this country, or to be restored to you if they award in your favor. These preliminaries are indispensable before I can proceed. You will send also the original vouchers to be delivered in like manner.
          The orders of the navy board, and Dr. Franklin’s letters you will of course see to be necessary so far as they relate to the subject in dispute, and come provided with them and such other documents as you may have occasion for, so that we may finish the business in as few days as possible. But do not come, if you please, till you shall have advised me of your readiness, and received my answer, that no accidental circumstance may expose you to delay, in Paris.
          I am with great esteem and attachment Gentlemen Your most obedient & most humble servt,
          
            Th: Jefferson
          
        